Citation Nr: 1718976	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-49 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 26, 2016, and a disability rating in excess of 70 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 26, 2016.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1971 to February 1973, and in the Coast Guard from January 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, June 2011, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  

The issues of entitlement to service connection for a back disability, entitlement to an increased disability rating for PTSD, and entitlement to a TDIU were remanded in October 2014.  In April 2016, the Agency of Original Jurisdiction partially granted an increased rating for the Veteran's PTSD and granted a TDIU from February 26, 2016.  Because these ratings do not represent the maximum benefit available throughout the period on appeal, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.




FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection for a back disability.

2.  The evidence does not reflect a diagnosis of diabetes mellitus, type II, during the pendency of the appeal.  

3.  Throughout the period on appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

4.  From August 24, 2007, the probative, competent evidence demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for a back disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2016).

3.  The criteria for a 70 percent disability rating, but no higher, for PTSD have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  

4.  The criteria for a TDIU have been met from August 24, 2007.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

At the November 2016 hearing, the Veteran indicated that he wished to withdraw his claim for entitlement to service connection for a back disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify with respect to the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, was satisfied by a December 2013 letter.  The Veteran's increased ratings claim stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records are on file, as are various post-service medical records, Social Security Administration (SSA) records, lay evidence, and VA examination reports.  While the Veteran's representative submitted new evidence subsequent to the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ), the Veteran's representative also waived initial AOJ review.

The Board notes that during his November 2016 hearing, the Veteran testified that he had never been diagnosed with diabetes mellitus, type II, but that he was soon going to be seeking services at a different VA clinic and would "see what's going to happen."  As discussed below, the record does not indicate, and the Veteran does not assert, that he has been diagnosed with diabetes mellitus, type II.  Furthermore, the Veteran and his representative were made aware at the hearing that, in order to obtain service connection, a diagnosis of diabetes mellitus, type II, would need to be established.  While the Veteran's representative submitted new medical evidence following the hearing, no evidence demonstrating a diagnosis of diabetes mellitus, type II, was provided.  Finally, the Veteran's testimony did not specifically indicate that he was going to the new clinic in order to seek treatment related to diabetes mellitus, type II.  Accordingly, the Board finds that, while it is possible that the Veteran was tested for diabetes mellitus, type II, after the Board hearing, remand in order to obtain VA records that may or not exist would not benefit the Veteran in this instance, and that it is proper to proceed with adjudication of the appeal.  

Furthermore, the Veteran underwent VA examinations, and the VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Taken together, the examination reports and other evidence of record provide sufficient information to decide the issues on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  


III.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Furthermore, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam for any period of time during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The Veteran asserts that he should be granted service connection for diabetes mellitus, type II, based on exposure to herbicide agents in service and elevated glucose readings during the pendency of the appeal.  However, the Veteran does not assert, and the record does not reflect, that he has a current disability of diabetes mellitus, type II.  In that regard, in July 2014 a VA examiner noted that, while the Veteran had two elevated glucose readings over the course of nearly two years, his VA records did not contain a formal diagnosis of diabetes mellitus, type II, nor a specific diagnosis of any other diabetes-related condition other than the notation of "elevated blood sugar."  Ultimately, the examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of diabetes mellitus, type II.  In November 2016, the Veteran testified that he had never been diagnosed with diabetes mellitus, type II.  

The Board notes and has considered the Veteran's concern that his elevated blood glucose readings may one day lead to a diagnosis of diabetes mellitus, type II.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C.A. §§ 1110, 1131.  Although the Veteran has claimed entitlement to service connection based on exposure to herbicide agents and elevated blood glucose, in the absence of competent evidence showing a current diagnosis, service connection for diabetes mellitus, type II, cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In that regard, the Board need not address the further merits of the Veteran's claim.  In the event that the Veteran is diagnosed with diabetes mellitus, type II, he may submit new and material evidence to reopen his claim for service connection.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for diabetes mellitus, type II, is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (Rating Formula).  The Veteran's PTSD is currently rated as 50 percent disabling prior to February 26, 2016, and as 70 percent disabling thereafter. 

Under the Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Rating Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as   to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Upon review of the evidence, the Board finds the Veteran's PTSD symptoms throughout the period on appeal have most nearly approximated the rating criteria for a 70 percent disability rating.  

The Veteran first underwent VA examination in connection with his claim in November 2010.  The examiner noted that the Veteran appeared to cope with traumatic events by dissociation, and tried to avoid any thought, feeling, or conversation about his military experience.  He had memory loss for events related to service, which was troubling and significantly impacted him.  The examiner further noted that the Veteran had difficulty maintaining concentration, although he was coherent and his thought process was logical.  His communication appeared effortful, with slowed responses to several questions.  The Veteran had impaired impulse control, but said that he managed by avoiding situations that might trigger inappropriate responses.  There was no indication of suicidal or homicidal ideation, hallucinations, delusions, inappropriate behavior, or panic attacks.  The Veteran reported that he had nightmares every night and that he slept with a loaded gun under the bed.  The Veteran also reported that he had two daughters from his first marriage that he had not seen in 15 or more years.  He stated that he did not have any friends or maintain contact with family other than his wife, including his siblings, and that he was unaware if his mother was still living.  Ultimately, the examiner assigned a GAF score of 55 and opined that the Veteran's PTSD resulted in deficiencies in most of the areas of work, family relations, judgment, thinking, and mood.  The examiner further noted that it was clear that the Veteran had not had consistent employment and had experienced difficulty in maintaining appropriate work relationships and behavior.  Additionally, the examiner opined that the Veteran's reported symptoms did impact his ability to be as productive as he was prior to their onset, and that his experiences in the military caused a significant change in functioning, including in interpersonal behavior, work behavior, mood, and affect.  The examiner noted that symptoms including hypervigilant behavior, irritability, difficulty concentrating, avoidance, and memory difficulties significantly impacted the Veteran's functioning.

The Veteran next underwent VA examination in July 2013.  The examiner diagnosed major depressive disorder and PTSD, and indicated that it was somewhat possible to distinguish the symptoms of the two disorders.  Symptoms of PTSD included nightmares, arousal symptoms, poor sleep, concentration problems, and jumpiness or exaggerated startle responses.  Furthermore, the veteran avoided activities and thoughts associated with combat, and had feelings of detachment from his family, a restricted range of affect, and a sense of a foreshortened future.  The examiner noted that the Veteran was married, but had limited intimacy and interactions with his wife.  The Veteran reported that he had resumed contact with his sisters, but not his mother or daughters, and that his only social interactions were with his wife and sisters.  The Veteran further related that he did not drive because he was afraid of losing focus or getting angry.  He stated that he had not worked in nine years and that he did not believe he could perform work due to PTSD and physical disabilities.  The examiner noted that the Veteran had significant distrust of others, including medical professionals, employers and coworkers.  He was frequently vague and unable to elaborate upon his responses.  The examiner assigned a GAF score of 50 and opined that the Veteran had occupational and social impairment with deficiencies in most areas, and that it was not possible to differentiate what portion of impairment was caused by each mental disorder.  The examiner further stated, however, that the Veteran's major depressive disorder would likely have a significant impact on his functioning with respect to unemployability.

The Veteran most recently underwent VA examination in February 2016.  The examiner diagnosed PTSD and major depressive disorder and opined that it was possible to differentiate the symptoms attributable to each diagnosis.  The examiner indicated that symptoms of PTSD included reexperiencing symptoms, such as nightmares, intrusive memories, flashbacks and physiological or psychological arousal at exposure to internal and external cues.  The Veteran also had avoidance symptoms and alterations to cognition and mood, including depressed mood, decreased interest in previously-enjoyed activities, affective constriction, and cognitive distortions evidenced by fixed beliefs about himself and the world.  The examiner also indicated that the Veteran had arousal symptoms including hypervigilance, suspiciousness, irritability, poor concentration, sleeplessness, and an exaggerated startle response.  The Veteran reported that he spent his days at home and walked the perimeter of the home "all day long."  He indicated that he only goes into town three to four times a year, and avoided all social outings.  The Veteran's wife accompanied him to the examination and stated that the Veteran's social functioning had decreased due to his dislike of people and preference to avoid situations where he could get into altercations.  She reported that he had a low threshold for frustration and had gotten into disputes with neighbors.  While the Veteran's wife indicated that she assisted in performing many instrumental activities of daily living, the examiner noted that the Veteran was capable of maintaining appropriate care of his needs on a regular basis.  The Veteran reported feeling nervous and worried on a daily basis, and feeling panic symptoms anytime he was in a social setting.  He described ongoing sleeplessness and sleep interruptions, and feeling generally distrustful and suspicious.  The Veteran positively endorsed suicidal thoughts with vague planning, but without active intent.  He directly denied any intentions toward self-harm.  The examiner noted that the Veteran was generally irritable and his affect was mood congruent.  The examiner further indicated that the Veteran's thoughts were linear and goal-directed, but that the logic of his thought was clearly influenced by beliefs rooted in distrust and general angst towards VA and people in general.  The examiner opined that this belief system influenced the Veteran's judgment, which was abnormal compared to the general population.  The Veteran's attention and concentration were variable, and there was no evidence of gross impairments to short- or long-term memory.  

Ultimately, the February 2016 examiner opined that the Veteran's mental disorders resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, and that it was not possible to differentiate which portion of such impairment was caused by each mental disorder.  In that regard, the examiner elaborated that it was impossible to reliably separate functional impairment specific to each diagnosis without resorting to mere speculation, and that it was quite likely that the Veteran's depression diagnosis stemmed from the chronic symptoms of his PTSD.  The examiner stated that the Veteran's diagnoses created moderate to severe impairments in multiple areas of functioning.

The Veteran also submitted a report of a private psychological evaluation conducted in November 2016.  The psychologist, Dr. J.R., reviewed the Veteran's medical history and interviewed the Veteran, and opined that the Veteran's level of psychological disturbance resulted in moderate-to-marked disability.  Dr. J.R. reported that the Veteran was troubled by significant emotional distress, and that he presented with complaints of depressed mood and unstable mood swings.  The Veteran endorsed a number of symptoms, including: nervousness, tension, anxiety, excessive watchfulness and caution, nightmares, sleep disturbance, sexual problems, weakness and fatigue, concentration problems, forgetfulness, irritability, impatience, a tendency to withdraw and isolate from others, family problems and friction, sad mood, sensitivity to noise, recurrent thoughts, avoidance, flashbacks, unstable moods, hopelessness about the future, persistent worries that something bad will happen, panic attacks, frightening thoughts and images, anger or irritability for no particular reason, loss of interest or pleasure in common activities, loss of appetite, felling apathetic, and paranoia or fear of other people.  Dr. J.R. indicated that there was no evidence of a formal thought disorder, hallucinations, or delusions.  The Veteran did not manifest any suicidal or homicidal thoughts or intentions.  He demonstrated limited insight and manifested a tendency to externalize his symptoms and situational problems.  He had a constricted affect and his mood reflected significant tension and depression.  Dr. J.R. noted that the Veteran was last employed in 2004 as a dispatcher at a towing company, and that he had various difficulties at that job.  The Veteran reported that he did not work well or get along with people, co-workers, or customers, and that he was often rude, impatient, and irritable, which ultimately led to his termination.  Dr. J.R. ultimately opined that the Veteran's psychological condition would preclude employment and that his disability was of indefinite duration.  

VA treatment records, SSA records, and lay evidence throughout the pendency of the appeal reflect symptoms consistent in nature, severity, frequency, and duration with those described in the VA examination reports.  GAF scores throughout ranged from 50-60, but were predominantly between 50 and 55, reflecting moderate to serious symptoms. 

Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board finds the Veteran's symptomatology most nearly approximates the criteria for a 70 percent rating throughout the period on appeal.  The Veteran in particular demonstrated impairment in work, family relations, judgment, and mood, with reports of suicidal ideation.  The evidence also reflected great difficulty in establishing and maintaining effective relationships, as well as severe sleep disturbance, impaired impulse control, and difficulty in adapting to stressful circumstances.  Furthermore, on every occasion when the Veteran was evaluated by VA examiners, the examiners opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted throughout.  

However, the Board finds that the evidence does not warrant a rating in excess of 70 percent, as the symptoms are not of such a severity or frequency as to result in total occupational and social impairment.  The Veteran does not exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.  In this regard, there is no subjective or objective evidence of gross impairment to thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or intermittent inability to perform activities of daily living.  While the Veteran has had suicidal ideation he never indicated that he had any plan or intention to act, and the February 2016 examiner did not find him to be in immediate danger of self-harm.  Furthermore, while the Veteran had significant difficulty with relationships, he was able to maintain a close relationship with his wife.  Accordingly, the Board finds that the evidence does not reflect total occupational and social impairment.

The Board has considered the lay assertions as to the Veteran's symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  The Veteran has received VA treatment during the course of the appeal, and the findings on those visits are consistent with the rating currently assigned and with the findings on VA examination.  As such, the Board has relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and show limitation of function most nearly approximating the 70 percent rating criteria.  Additionally, to the extent that symptoms stemming from the Veteran's non-service-connected major depressive disorder affect his overall disability picture, the Board is cognizant of the findings of the VA examiners that such symptoms are impossible to distinguish for purposes of determining the overall level of functional impairment and, as such, has considered all psychiatric symptoms.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by difficulty with work and social relationships, suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  To the extent that the Veteran's PTSD limits his employability, a TDIU is assigned herein.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  As the Veteran only has one service-connected disability, neither scenario applies to the instant case.  

In sum, after resolving the benefit of the doubt in the Veteran's favor, a disability rating of 70 percent, but no higher, is warranted for his PTSD and, to that extent, the claim is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

C. TDIU

The Veteran has been assigned a TDIU based on his service-connected PTSD from February 26, 2016, the date on which he was previously assigned a 70 percent disability rating for that disability.  He asserts that he should be awarded a TDIU from August 24, 2007, the date on which service connection was granted for PTSD.  While the Veteran did not file a claim for entitlement to a TDIU until September 2013, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a TDIU is part and parcel of any increased rating claim when raised by the record.  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU where, as here, the issue is raised by assertion or reasonably indicated by the evidence.  Accordingly, entitlement to a TDIU is for consideration throughout the entire rating period on appeal.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board notes that, as a result of this decision, the Veteran meets the schedular requirements for a TDIU throughout the period on appeal.  Service connection has been established only for PTSD, and it is rated as 70 percent disabling throughout.  The Board further notes that the Veteran has been considered to be disabled for the purposes of SSA disability benefits from August 25, 2005, the date of his first psychiatric treatment.  While this determination was based partly on functional impairment due to a non-service-connected back disability, it is based in large part on the Veteran's psychiatric symptoms.  Furthermore, although the SSA determination is in no way binding on VA, it is probative evidence as to the Veteran's level of functional impairment.  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities have prevented him from securing and following a substantially gainful occupation since prior to August 24, 2007.  

The evidence reflects that the Veteran last worked in 2004 as a dispatcher for a towing company and, as described above, has consistently and credibly reported that he was terminated from his last position as a result of interpersonal difficulties.  He stated that he did not work well or get along with people, co-workers, or customers, and that he was often rude, impatient, and irritable, which ultimately led to his termination.  His previous work varied but was primarily oriented toward physical labor.  He withdrew from high school, but later received a general education diploma.

The examination reports related to the Veteran's service-connected PTSD indicate that the Veteran has great difficulty in any sort of social setting and that he very rarely leaves the home due to anxiety issues that arise in public.  He does not drive due to concerns regarding his concentration and impulse control.  His only regular social contact is with his wife and, more recently, two of his sisters.  Additionally, the evidence demonstrates that the Veteran's ability to communicate is limited and that he is irritable.  He has impaired impulse control that is only managed by his ability to control his exposure to potentially triggering situations, including interpersonal interactions and leaving the home.  Furthermore, VA examiners have opined that the Veteran's PTSD resulted in occupational impairment with deficiencies in the ability to work.  

The Board finds the evidence demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation on and after August 24, 2007, the date on which he is first eligible to receive a TDIU.  The Veteran's PTSD symptoms, including extreme difficulty in any form of public interaction and irritability, render him incapable of employment in either a physical or sedentary setting.  While non-service-connected major depressive disorder also contributes to his functional impairment, clinicians have opined that a specific amount of impairment cannot be attributed to any given psychiatric diagnosis.  

Accordingly, entitlement to a TDIU is warranted on and after August 24, 2007.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

The appeal as to the issue of entitlement to service connection for a back disability is dismissed.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is denied.

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to a TDIU from August 24, 2007, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


